Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/982,320, filed on July14, 2020.  In response to Examiner’s Office Action of September 18, 2020, Applicant, on April 20, 2022, amended claims 1, 3, 5, 8 and 11; cancelled claims 2 and 12; and added claim 21-22.   Claims 1, 3-11 and 13-22 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the Claim Interpretation and 35. U.S.C. § 112b rejection are maintained. Please refer to suggestion below.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed April 20, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed April 20, 2022.
On page 8-9 of the Remarks regarding Claim Interpretation and  35 U.S.C. § 112b rejection, Examiner recommends amending claim language to include additional structure regarding the engine. Applicant can recite “An augmented management system comprising a processor, executing a program comprising: “ to avoid 112f claim interpretation and 112b issues.  It is unclear the structure(processor, computer, memory, computer readable media, etc.) of the engines stated in the claim language.
On page 10-13 of the Remarks regarding 35 U.S.C. § 101, Applicant states using leader location data to create a travel path of the leader in the manufacturing environment with duration of time the leader spent at each stop on the travel path are not directed simply to a method of organizing behavior, but require constant, accurate, technical, and real-time monitoring and processing to enable the identification of an immediate leader action predicted to result in a positive change to process health in the manufacturing environment and provide the leader with an alert to perform that leader action similar to Example 37 in PTO Guidance. In response, Examiner respectfully disagrees and finds the present claims improve an existing business process of data analysis in a manufacturing environment and there are currently no functional advancements to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “machine tap”, “prescriptive analytics engine” ,“alert engine”, “database”, “monitor” and “machines” are insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Utilizing computer technology to determine are all, both individually and in combination, generic computer functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (See MPEP 2106.05(d)(II).  
On page 14-16 of the Remarks regarding  35 USC § 102 rejections, Applicant states Chait does not use leader location metrics and time allocation in a manufacturing environment comprising a travel path of the leader in the manufacturing environment and duration of time the leader spent at each stop on the travel path in combination with machine data and machine operator data as an input to analysis of process health to identify patterns that correlate with process health in the manufacturing environment and Applicant cannot reasonably determine which feature of Chait is believed to correspond with which feature recited in the claims. In response, Examiner disagrees Chait discloses a food supply operation in Par. 27-“The system may thus reduce latency and improve efficiency by reducing the reliance on human intervention, by monitoring, analyzing, predicting, and implementing appropriate solutions on a real-time basis using machine-to-machine interactions.”; Par. 33 “ The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment.  In Chait Par 34-35-“In some embodiments, the system may adaptively learn and understand what human workers need to do, and if it detects non-compliance and/or non-responsiveness, it may generate elevated alerts to supervisors and/or automatically reconfigure machines and/or operations in the distributed work environment to resolve the non-compliance. The inventors have recognized and appreciated that such a system may enable proactive and integrated management of various resources and operations in a distributed work environment. As non-limiting examples, the management may include management of human workers, machine operations, and/or organizations or entities. Many distributed work environments involve a work force and/or entities supported by machines. Applicant argues against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Upon further consideration, Applicant has amended claims, please refer to 35 U.S.C. § 103 rejection below for further explanation and rationale in light of the amendments.
On page 17-22 of the Remarks regarding 35 USC § 103 rejections Applicant argues Office Action has quoted at length from Chait and Wolf, with cut-and- pasted large sections of the claims without providing substantial reasoning for the rejection under 35 U.S.C. §103. In the Office Action, the recitations of the claim elements appear to be cut and pasted onto pages 26-42 of the Office Action with extensive parentheticals which cite long sections of the Chait Specification.  In response, the quoted, cut and pasted cited passages of Chait and Wolf disclose the claimed limitations. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). And upon further consideration, Applicant has made amendments, and the new amendments necessitate a revised rejection.  Please refer to 35 U.S.C. § 103 rejection for further explanation and rationale regarding the disclosure of selecting a future time in light of the amendments. 
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “machine tap”, “prescriptive analytics engine” and “alert engine” in claims 1, 5-6, 11, 15, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 11,15  and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations  “prescriptive analytics engine” and “alert engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-10 and 12-22 are rejected are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first paragraph, based on their dependency on claims 1 and 11.

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of  “prescriptive analytics engine” and “alert engine”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3-10 and 21-22 are directed to a system for augmented management for guiding leader behavior, and Claims 11, 13-20 are directed to a method for augmented management for guiding leader behavior.
Claim 1 recites a system for augmented management for guiding leader behavior which includes collecting leader location data comprising leader location metrics and time allocation  in the manufacturing environment, the leader location data creating a travel path of the leader in the manufacturing environment with duration of time the leader spent at each stop on the travel path ; collecting machine data from the plurality of machines over a period of time, the machine data indicating the state of each of the plurality of machines during the period of time ; collecting machine data from the plurality of machine taps over the period of time and context data comprising operator data for each of the plurality of machines during the period of time, the machine data in the database of performance data comprising historical machine data and real-time machine data pertaining to the operation and performance of each of the plurality of machines in the manufacturing environment over the period of time; collecting leader behavior data comprising leader location data from the leader location monitor, comprising historical leader location data and real-time leader location data; analyzing and calculating a correlation between the historical leader location data, the operator data, and the performance data and the machine data to identify patterns that correlate with process health in the manufacturing environment, and comparing real-time leader location data to identify an immediate leader action predicted to result in a positive change to process health in the manufacturing environment; and creating a reactive alert to the leader in real-time to notify the leader of the immediate leader action and guide Ieader behavior direct the leader to a particular location in the manufacturing environment to improve the process health of the manufacturing environment; and Claim 11 recites a method for augmented management for guiding leader behavior, which includes collecting leader location data for a leader in a manufacturing environment by tracking the leader location data comprising leader location metrics and time allocation in the manufacturing environment and creating a travel path of the leader in the manufacturing environment comprising duration of time the leader spent at each stop on the travel path; collecting performance data for the manufacturing environment, the performance data comprising: machine data from a plurality of machines in the manufacturing environment collected from a plurality of machine taps over a period of time, the machine data indicating the state of each of the plurality of machines during the period of time and operator data for each of the plurality of machines during the period of time; storing the leader location data and the performance data, the performance data comprising historical machine data and real-time machine data pertaining to the operation and performance of each of the plurality of machines in the manufacturing environment over the period of time and the leader location data comprising historical leader location data and real-time leader location data; analyzing the leader location data and the performance data to identify patterns that correlate with process health in the manufacturing environment and compare real-time leader location data to identify an immediate leader action predicted to result in a positive change to process health in the manufacturing environment; and generating an alert in real-time to notify the leader of the immediate leader action to guide Ieader behavior, and direct the leader to a particular location in wherein the guidance results in a change to process health of the manufacturing environment to improve the process health of the manufacturing environment.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity- managing personal behavior or relationships or interactions between people; business relations.  The recitation of “computer”,  “database”, “analytics engine”,  “alert engine”, “machine”, “remote device”, does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer”, “database”, “analytics engine”,  “alert engine”, “machine”, and “remote device” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  With regards to the additional elements of “monitor”, “mobile locational sensing device”, and  “machine tap”, it is mere means for collecting data and is MPEP2106.05(g) Insignificant Extra-Solution Activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in monitoring. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer, “database”, “analytics engine”, and “alert engine”  is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With regards to the additional elements of “monitor” and  “machine tap”, it is mere means for collecting data and is MPEP2106.05(g) Insignificant Extra-Solution Activity. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to collecting data and step 2B, it is M2106.05(d)- Storing and retrieving information in memory, e.g., Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 3-10 and 13-22 recite the additional elements the leader location data comprises at least one of leader location in the manufacturing environment, duration of time spent at the location, speed of movement through the manufacturing environment, path of movement through the manufacturing environment, time of movement, and identification of at least one other team member in the manufacturing environment; the alert is delivered to one or more of a laptop, smartphone, mobile device, augmented reality device, conversational voice assistant, or optical feedback device; tagging the leader location data to provide additional information about leader behavior; reactive alert is prioritized based on one or more of expected or potential financial loss, safety, improvement initiatives of the company, proximity of responder, and load on the responder; the alert is provided to the leader on one of a task list, action card, floor plan map, and queued audio list; collecting leader action data; generating an alert sends out an alert in real- time; delivering an alert; recording leader reaction time for responding to the alert; analyzes the leader location data and the performance data; tracking location of one or more team members in the manufacturing environment; the leader location data comprises at least one of leader location in the manufacturing environment, duration of time spent at the location, speed of movement through the manufacturing environment, path of movement through the manufacturing environment, time of movement, and identification of at least one other team member in the manufacturing environment; the leader action data comprises at least one of time and timing of report reading, timing and duration of meetings, scripts used during meetings, amount of time spent on the manufacturing floor during a shift, time of huddle during shift, duration of huddle, amount of time spent on one-on-one mentoring, and amount of time in a huddle spent on particular aspects of process health;  limiting the number of generated alerts to below a daily threshold limit; the alert is generated based on threshold opportunity for the alert; the context data further comprises one or more of identification of a part being manufactured, step of manufacturing, batch information, information about a task or operation being done by the machine, information on primary materials being processed by the machine, and work order identification, during the period of time; the positive change to process health results in a quantifiable measurement of one or more of efficiency, productivity, sustainability, incidence of workplace injury, machine down time, team engagement, employee satisfaction, product quality, and defect or mistake rate in the manufacturing environment and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, and 11. Regarding Claims 6 and Claim15 and the additional element of “machine learning”/ “artificial intelligence” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea. Regarding Claims 7-8 and Claim 10 and the additional element of monitor- it is mere means for collecting data and is MPEP2106.05(g) Insignificant Extra-Solution Activity.  Regarding Claims 3-4, and Claim 13 and the additional elements of : remote device, laptop, smartphone, mobile device, augmented reality device, conversational voice assistant, optical feedback device, input device, and anchor node; it is M2106.05(h) – field of use. Regarding Claim 18 and the additional element of alert engine, analytics engine, it is M2106.05(d)- Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-11, 13-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chait, US Publication No. 20140222521 A1, [hereinafter Chait], in view of Diamanti et al., US Patent No. 10142794 B1, [hereinafter Diamanti], in further view of Wolf et al., US Publication No. 20180246497 A1, [hereinafter Wolf].
Regarding Claim 1,  
Chait teaches
A computer implemented augmented management system comprising: a manufacturing environment comprising a plurality of machines (Chait Par 34-35-“In some embodiments, the system may adaptively learn and understand what human workers need to do, and if it detects non-compliance and/or non-responsiveness, it may generate elevated alerts to supervisors and/or automatically reconfigure machines and/or operations in the distributed work environment to resolve the non-compliance. The inventors have recognized and appreciated that such a system may enable proactive and integrated management of various resources and operations in a distributed work environment. As non-limiting examples, the management may include management of human workers, machine operations, and/or organizations or entities. Many distributed work environments involve a work force and/or entities supported by machines. Intrinsic in many human/machine relationships is the dependency upon human input, interpretation, and discretion. Machines are typically programmed to receive and/or retrieve, hold, and/or calculate data to produce and make accessible information for human consumption.”; Par. 131-132 illustrates embodiments in manufacturing facility ; 
a leader location monitor for collecting leader location data comprising leader location metrics and time allocation in the manufacturing environment, …  (Chait Par. 5-“One embodiment is directed to a system configured to monitor, manage, and instrument compliance in a distributed work environment. The system comprises at least one input configured to receive data, wherein the data represents or is related to one or more of: behavior of one or more persons responsible for taking action in the distributed work environment, biological or environmental parameters associated with the distributed work environment, operational conditions and/or events, apparatus usage and/or condition, one or more standards and degree of compliance therewith, or product production and/or delivery logistics.”; Par. 33-“ The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment. It should be appreciated, however, that embodiments are not limited to any particular type of collected data and standards, as any suitable data and standards may be used as a basis for determining compliance of human behavior.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 207-“An "Operations Manager" 738 co-ordinates the daily activities, and manages the facility and its workers. A "Worker" 740 represents staff members of the Business facility, who are responsible for carrying out Tasks assigned to them.; Par. 291-“These Tasks may guide the Operations Manager in making sure that their facilities are carrying out all the activities that will help maintain compliance.”) ; 
a database of performance data comprising machine data collected …and context data comprising operator data for each of the plurality of machines during the period of time, the machine data in the database of performance data comprising historical machine data and real-time machine data pertaining to the operation and performance of each of the plurality of machines in the manufacturing environment over the period of time (Chait Par. 48-“Although embodiments are not limited in the number and nature of data collected by sensors and the standards to which the data is compared, the inventors have recognized and appreciated that using at least eight different types of data and standards may improve distributed work management. The data may include: behavioral data, representing the actions and/or behavior of workers performing certain tasks; operational data, representing specific steps to be taken in operating machinery or generally performing certain tasks; biological and environmental data, representing a condition of animals and/or the surrounding environment, such as in a farm; machine data, representing any suitable data collected from machinery or equipment; and logistical data, representing information related to a distribution and supply chain, such as the handling and transfer of goods from one entity to another. In some embodiments, the standards may comprise three different types of information: regulatory rules, representing governmental regulations, such as 21 C.F.R. that regulates rodent indexing in livestock farms; industry standards, representing instructions or standards established by trade groups or industry organizations; and company specifications, representing company-specific specifications or rules regarding operation and task within the company.”; Par. 96-“In some embodiments, the data store 300 may comprise a machine database 314 that stores data related to one or more machines in the distributed work environment. In the example of FIG. 3, data for two machines is shown, though embodiments are not limited to a particular number of machines. In some embodiments, machine 1 data 316 may comprise machine data 318 that relates to specific measurements and/or outputs related to machine 1. Such data may be collected by sensors that detect various metrics associated with machine 1, such as temperature and/or production. The machine 1 data 316 may also comprise, in some embodiments, operational data 320, which may represent protocols and/or procedures to be followed when operating machine 1.”; Par. 106- historical); 
a prescriptive analytics engine for analyzing and calculating a correlation between the historical leader location data, the operator data and the performance data and the machine data to identify patterns that correlate with process health in the manufacturing environment, and comparing real-time leader location data to identify an immediate leader action predicted to result in a positive change to process health in the manufacturing environment (Chait- Par. 47-“The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. … Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, …”; Par. 66-68; Par. 27-“The system may thus reduce latency and improve efficiency by reducing the reliance on human intervention, by monitoring, analyzing, predicting, and implementing appropriate solutions on a real-time basis using machine-to-machine interactions.”; Par. 33-“In some embodiments, human behavioral data may be correlated with other types of data to detect patterns of inconsistency, error, and/or fraud that may indicate non-compliance with instructions or standards. In some embodiments, the standards may comprise rules and/or instructions provided by a suitable entity, such as a governmental agency, an industry group, and/or a specific company. The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment. It should be appreciated, however, that embodiments are not limited to any particular type of collected data and standards, as any suitable data and standards may be used as a basis for determining compliance of human behavior”)
and an alert engine creating a reactive alert on a remote device to the leader in real-time to notify the leader of the immediate leader action and direct the leader to a particular location in the manufacturing environment to improve the process health of the manufacturing environment. (Chait- Par. 41-“In some embodiments, such a real-time rules engine may reduce the effects of human latency that often plagues distributed workflow environments, by enabling more direct machine-to-machine or machine-to-human interactions. Such interactions may enable faster and more up-to-date instructions and monitoring of different parts of a distributed work force. This may improve efficiency and productivity of a distributed work environment by enabling problems to be proactively detected and mitigated automatically. In some embodiments, the system may help ensure that some human tasks are followed through to resolution by monitoring various parameters, such as time, actions, and results, and generating different types of alerts and/or remedial instructions based on detection of non-compliance or in the absence of information regarding compliance. For example, repeated failures to resolve a particular task or problem may cause increasingly elevated alerts to be generated, a wider scope of parties to whom alerts are sent, and/or other appropriate actions to automatically resolve the non-compliance using machine-to-machine interactions.”; Par. 47-“The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”; Par. 291-“These Tasks may guide the Operations Manager in making sure that their facilities are carrying out all the activities that will help maintain compliance.”)
Chait discloses collecting leader data and the feature is expounded upon by Diamanti
… the leader location data creating a travel path of the leader in the manufacturing environment with duration of time the leader spent at each stop on the travel path . (Diamanti Col 11’”In one example, in response to completing a setup phase by setup manager 212 illustrated in FIG. 2, security controller 210 may initiate a usage manager 312 to monitor for and automatically broadcast location information 314 and current security related data 316 to cognitive security service 120. In one example, location information 314 may include locations, routes, and other location based information tracked by one or more location tracking features of a mobile device. In one example, current security related data 316 may include updates to security related data 220 tracked in real time from use of a mobile device. In one example, location information 314 and current security related data 316 may include data collected by a mobile device that is relevant to the risk of a potential compromise of a mobile device at a particular location. In one example, usage manager 312 may be set to continually or periodically broadcast location information 314 and current security related data 316 to cognitive security service 120.”; Col 12-“ In particular, once an initial corpus of user behavior and locations is detected, location manager 132 may model the user's baseline location patterns through data points, mapping, routing, and other modeling that provides a regular, repetitive activity baseline. Location manager 132 may predict a range of locations at which a user is forecasted to be located at a particular time. Location manager 132 may also detect and predict mapping and routing routines, and, for a particular time, multiple forecasted routes that a user may take. In one example, one or more types of modeling may be implemented for predicting mapping and routing routines based on vectors. In one example, location based vectors may be detected and modeled. In another example, neuro-linguistic based vectors from information security data may be analyzed and modeled.”)
a database of leader behavior data comprising leader location data from the leader location monitor, the database of leader behavior data comprising historical leader location data and real-time leader location data (Diamanti Col 1 Ln50-67 & Col 2 Ln 1- 11-“ in another embodiment, a computer system comprises one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories. The stored program instructions comprise program instructions to learn a plurality of regular locations and usage of one or more mobile devices for a user at a plurality of times based on aggregated location and usage information reported by the one or more mobile devices via a network. The stored program instructions comprise program instructions to forecast one or more selected locations and selected usage by the user with a highest probability of predictability at each of a plurality of future sequential times from among the plurality of regular locations and usage. The stored program instructions comprise program instructions, responsive to detecting a current location of the one or more mobile devices for the user deviates from the one or more selected locations and selected usage beyond a threshold specified by the user, to trigger, via the network, one or more secondary levels of authentication at the one or more mobile devices, wherein the one or more secondary levels of authentication prevent data breaches on the one or more mobile devices through real-time, location aware data security.”; Col 5 Ln 4-35- historical  location data );
Chait and Diamanti are directed to data collection systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait, as taught by Diamanti, by utilizing location data and analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait with the motivation aggregating and analyzing data from multiple mobile devices and other sources for a particular user or group of users (Diamanti Col 7 Ln 55-64).
Chait in view of Diamanti teach data collection and the following feature is expounded upon by Wolf:
a plurality of machine taps for collecting machine data from the plurality of machines over a period of time, the machine data indicating the state of each of the plurality of machines during the period of time  (Wolf Par. 5-“The example method can comprise receiving real time data via a real time interface of a data collection system associated with a manufacturing process session, the real time data associated with a counter value assigned by a precision counter associated with an automation system. The received real time data is then stored in a storage buffer. “; Par. 16-“Another implementation of the present disclosure is directed to receiving visualizing two-dimensional (2D) metric data in connection with a three-dimensional (3D) visualization data of a manufacturing process. In one example implementation, a computerized method executed by hardware processors can be performed. The example method can comprise presenting a 3D visualization of machine-related data from a manufacturing process session for manufacturing a particular workpiece, where the manufacturing process is performed by a machine operating in 3D, and where the machine-related data is associated with a path taken by a tool or end-effector associated with the machine and/or the machine itself during the manufacturing process session. At least one 2D data set representing a metric associated with manufacturing process session is presented, and a selection of a particular 2D metric set is received for presentation within the presented 3D visualization of the machine-related data. A connection between values of the 2D metric set and the machine-related data of the 3D visualization is determined, and, based on the determined connection, the selected 2D metric set is incorporated into the 3D visualization of the machine-related data.”;  Par. 20-“In some instances, the machine-related data in the 3D visualization can comprise machine-related data defining an actual path taken by a tool or end-effector associated with the machine and/or the machine itself during the manufacturing process session. In other instances, the machine-related data in the 3D visualization can comprise machine-related data defining a path expected to be taken by the path taken by a tool or end-effector associated with the machine and/or the machine itself based on a set of movement instructions provided to the machine during the manufacturing process session.; Par. 59; Par. 61; Par. 63”)
machine data collected “from the plurality of machine taps over the period of time” (Wolf Par. 16-“Another implementation of the present disclosure is directed to receiving visualizing two-dimensional (2D) metric data in connection with a three-dimensional (3D) visualization data of a manufacturing process. In one example implementation, a computerized method executed by hardware processors can be performed. The example method can comprise presenting a 3D visualization of machine-related data from a manufacturing process session for manufacturing a particular workpiece, where the manufacturing process is performed by a machine operating in 3D, and where the machine-related data is associated with a path taken by a tool or end-effector associated with the machine and/or the machine itself during the manufacturing process session. At least one 2D data set representing a metric associated with manufacturing process session is presented, and a selection of a particular 2D metric set is received for presentation within the presented 3D visualization of the machine-related data. A connection between values of the 2D metric set and the machine-related data of the 3D visualization is determined, and, based on the determined connection, the selected 2D metric set is incorporated into the 3D visualization of the machine-related data.”;  Par. 20-“In some instances, the machine-related data in the 3D visualization can comprise machine-related data defining an actual path taken by a tool or end-effector associated with the machine and/or the machine itself during the manufacturing process session. In other instances, the machine-related data in the 3D visualization can comprise machine-related data defining a path expected to be taken by the path taken by a tool or end-effector associated with the machine and/or the machine itself based on a set of movement instructions provided to the machine during the manufacturing process session.; Par. 59; Par. 61”)
Chait and Diamanti are directed to data collection and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Diamanti, as taught by Wolf, by utilizing additional machine tooling and analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait in view of Diamanti with the motivation performing operations to enhance the data for further contextualization (Wolf Par.84).

Regarding Claim 2 - Cancelled

Regarding Claim 3, 
The system of claim 1, wherein the remote device is laptop, smartphone, mobile device, augmented reality device, conversational voice assistant, or optical feedback device. (Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”) ; 



Regarding Claim 4,
The system of claim 1, further comprising an input device for tagging the leader location data to provide additional information about leader behavior. (Chait Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”) 
Regarding Claim 6 ,
The system of claim 1, wherein the prescriptive analytics engine uses at least one of machine learning and artificial intelligence. (Chait Par. 64-66-“ Regardless of the exact nature of the sensors 110a-110c, and the techniques by which they communicate with the server 102 and/or each other, the sensors 110a-110c may collect and transmit data to the server 102 for analysis using the rules engine 104 and storage in the data store 106. The server 102 may be configured to recognize data collected from different sensors, and analyze the different types of data using the appropriate standards applied by the rules engine 104. As such, in some embodiments, the system 100 may be able to monitor and analyze end-to-end performance in a workflow chain consisting of different entities operating in different industries, possibly with entirely different set of rules and regulations.; In some embodiments, the system 100 may implement the rules engine 104 configured to aggregate and analyze the different types of collected data and determine an appropriate course of action. In some embodiments, the rules engine 104 may be able to learn and make decisions in real time. In some embodiments, the rules engine 104 may be able to analyze human data, and predict how a human worker will handle a potential task, to determine whether or not to assign the task to the worker. For example, such a prediction may be made by machine learning algorithms trained with past historical data from the worker, and/or neural networks or simulations.”) ;
Regarding Claim 8, 
The system of claim 1, further comprising one or more team member location monitors. (Chait Par. 45-“The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”; Par. 58-“ In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”) ; 

Regarding Claim 9,  
The system of claim 1 where the alert is provided to the leader, on one of a task list, action card, floor plan map, and queued audio list. (Chait Par. 34-“ In some embodiments, the system may adaptively learn and understand what human workers need to do, and if it detects non-compliance and/or non-responsiveness, it may generate elevated alerts to supervisors and/or automatically reconfigure machines and/or operations in the distributed work environment to resolve the non-compliance. The inventors have recognized and appreciated that such a system may enable proactive and integrated management of various resources and operations in a distributed work environment. As non-limiting examples, the management may include management of human workers, machine operations, and/or organizations or entities. “;Par. 349-“ In some embodiments, the IBMS PS may provide a Task Definition 1142 to an Operation Manager 1144 via a Task Scheduler 1146. Based on the scheduled tasks, the Operation Manager 1144 may create a TODO List 1148 to provide to a Worker 1112”) ; 
Regarding Claim 10, 
The system of claim 1, further comprising a leader action monitor for collecting leader action data. (Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”; Par. 58-“ In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”) ; 
Regarding Claim 11,  
Chait teaches
A computer-implemented method for augmented management in a manufacturing environment comprising: collecting leader location data for a leader in a manufacturing environment by tracking a mobile locational sensing device, the leader location data comprising leader location metrics and time allocation in the manufacturing environment …;  (Chait Par. 5-“One embodiment is directed to a system configured to monitor, manage, and instrument compliance in a distributed work environment. The system comprises at least one input configured to receive data, wherein the data represents or is related to one or more of: behavior of one or more persons responsible for taking action in the distributed work environment, biological or environmental parameters associated with the distributed work environment, operational conditions and/or events, apparatus usage and/or condition, one or more standards and degree of compliance therewith, or product production and/or delivery logistics.”; Par. 33-“ The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment. It should be appreciated, however, that embodiments are not limited to any particular type of collected data and standards, as any suitable data and standards may be used as a basis for determining compliance of human behavior.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 207-“An "Operations Manager" 738 co-ordinates the daily activities, and manages the facility and its workers. A "Worker" 740 represents staff members of the Business facility, who are responsible for carrying out Tasks assigned to them.; Par. 291-“These Tasks may guide the Operations Manager in making sure that their facilities are carrying out all the activities that will help maintain compliance.”); 
collecting performance data for the manufacturing environment the performance data comprising: machine data … and operator data for each of the plurality of machines during the period of time (Chait Par. 45-47-“The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. …; The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”); 
storing the leader location data and the performance data in at least one database, the performance data comprising historical machine data and real-time machine data pertaining to the operation and performance of each of the plurality of machines in the manufacturing environment over the period of time and the leader location data comprising historical leader location data and real-time leader location data (Chait Par. 48-“Although embodiments are not limited in the number and nature of data collected by sensors and the standards to which the data is compared, the inventors have recognized and appreciated that using at least eight different types of data and standards may improve distributed work management. The data may include: behavioral data, representing the actions and/or behavior of workers performing certain tasks; operational data, representing specific steps to be taken in operating machinery or generally performing certain tasks; biological and environmental data, representing a condition of animals and/or the surrounding environment, such as in a farm; machine data, representing any suitable data collected from machinery or equipment; and logistical data, representing information related to a distribution and supply chain, such as the handling and transfer of goods from one entity to another. In some embodiments, the standards may comprise three different types of information: regulatory rules, representing governmental regulations, such as 21 C.F.R. that regulates rodent indexing in livestock farms; industry standards, representing instructions or standards established by trade groups or industry organizations; and company specifications, representing company-specific specifications or rules regarding operation and task within the company.”; Par. 96-“In some embodiments, the data store 300 may comprise a machine database 314 that stores data related to one or more machines in the distributed work environment. In the example of FIG. 3, data for two machines is shown, though embodiments are not limited to a particular number of machines. In some embodiments, machine 1 data 316 may comprise machine data 318 that relates to specific measurements and/or outputs related to machine 1. Such data may be collected by sensors that detect various metrics associated with machine 1, such as temperature and/or production. The machine 1 data 316 may also comprise, in some embodiments, operational data 320, which may represent protocols and/or procedures to be followed when operating machine 1.”; Par. 106- historical);
 analyzing the leader location data and the performance data in a prescriptive analytics engine to identify patterns that correlate with process health in the manufacturing environment and compare real-time leader location data to identify an immediate leader action predicted to result in a positive change to process health in the manufacturing environment; (Chait- Par. 47-“The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. … Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, …”; Par. 66-68; Par. 27-“The system may thus reduce latency and improve efficiency by reducing the reliance on human intervention, by monitoring, analyzing, predicting, and implementing appropriate solutions on a real-time basis using machine-to-machine interactions.”; Par. 33-“In some embodiments, human behavioral data may be correlated with other types of data to detect patterns of inconsistency, error, and/or fraud that may indicate non-compliance with instructions or standards. In some embodiments, the standards may comprise rules and/or instructions provided by a suitable entity, such as a governmental agency, an industry group, and/or a specific company. The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment. It should be appreciated, however, that embodiments are not limited to any particular type of collected data and standards, as any suitable data and standards may be used as a basis for determining compliance of human behavior”)
and generating an alert in real-time to notify the leader of the immediate leader action, and direct the leader to a particular location in the manufacturing environment to improve the process health of the manufacturing environment. (Chait- Par. 41-“In some embodiments, such a real-time rules engine may reduce the effects of human latency that often plagues distributed workflow environments, by enabling more direct machine-to-machine or machine-to-human interactions. Such interactions may enable faster and more up-to-date instructions and monitoring of different parts of a distributed work force. This may improve efficiency and productivity of a distributed work environment by enabling problems to be proactively detected and mitigated automatically. In some embodiments, the system may help ensure that some human tasks are followed through to resolution by monitoring various parameters, such as time, actions, and results, and generating different types of alerts and/or remedial instructions based on detection of non-compliance or in the absence of information regarding compliance. For example, repeated failures to resolve a particular task or problem may cause increasingly elevated alerts to be generated, a wider scope of parties to whom alerts are sent, and/or other appropriate actions to automatically resolve the non-compliance using machine-to-machine interactions.”; Par. 47-“The sensors may be configured to collect different types of data, such as human behavioral data, biological data, environmental data, and/or machine data. It should be appreciated that embodiments are not limited in the type of sensors used, as different types of data collected by different types of sensors may be correlated and analyzed by the system. The analysis may be performed by a rules engine, which implements one or more algorithms that analyze the collected data according to the specified instructions and/or standards to detect non-compliance. In some embodiments, reporting devices may be carried by workers and/or supervisors, and may provide real time alerts, recommendations, and/or instructions based on the analysis by the rules engine.”; Par. 291-“These Tasks may guide the Operations Manager in making sure that their facilities are carrying out all the activities that will help maintain compliance.”)
Chait discloses collecting leader data and the feature is expounded upon by Diamanti
… and creating a travel path of the leader in the manufacturing environment comprising duration of time the leader spent at each stop on the travel path (Diamanti Col 11’”In one example, in response to completing a setup phase by setup manager 212 illustrated in FIG. 2, security controller 210 may initiate a usage manager 312 to monitor for and automatically broadcast location information 314 and current security related data 316 to cognitive security service 120. In one example, location information 314 may include locations, routes, and other location based information tracked by one or more location tracking features of a mobile device. In one example, current security related data 316 may include updates to security related data 220 tracked in real time from use of a mobile device. In one example, location information 314 and current security related data 316 may include data collected by a mobile device that is relevant to the risk of a potential compromise of a mobile device at a particular location. In one example, usage manager 312 may be set to continually or periodically broadcast location information 314 and current security related data 316 to cognitive security service 120.”; Col 12-“ In particular, once an initial corpus of user behavior and locations is detected, location manager 132 may model the user's baseline location patterns through data points, mapping, routing, and other modeling that provides a regular, repetitive activity baseline. Location manager 132 may predict a range of locations at which a user is forecasted to be located at a particular time. Location manager 132 may also detect and predict mapping and routing routines, and, for a particular time, multiple forecasted routes that a user may take. In one example, one or more types of modeling may be implemented for predicting mapping and routing routines based on vectors. In one example, location based vectors may be detected and modeled. In another example, neuro-linguistic based vectors from information security data may be analyzed and modeled.”)
a database of leader behavior data comprising leader location data from the leader location monitor, the database of leader behavior data comprising historical leader location data and real-time leader location data (Diamanti Col 1 Ln50-67 & Col 2 Ln 1- 11-“ in another embodiment, a computer system comprises one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories. The stored program instructions comprise program instructions to learn a plurality of regular locations and usage of one or more mobile devices for a user at a plurality of times based on aggregated location and usage information reported by the one or more mobile devices via a network. The stored program instructions comprise program instructions to forecast one or more selected locations and selected usage by the user with a highest probability of predictability at each of a plurality of future sequential times from among the plurality of regular locations and usage. The stored program instructions comprise program instructions, responsive to detecting a current location of the one or more mobile devices for the user deviates from the one or more selected locations and selected usage beyond a threshold specified by the user, to trigger, via the network, one or more secondary levels of authentication at the one or more mobile devices, wherein the one or more secondary levels of authentication prevent data breaches on the one or more mobile devices through real-time, location aware data security.”; Col 5 Ln 4-35- historical  location data );
Chait and Diamanti are directed to data collection systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait, as taught by Diamanti, by utilizing location data and analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait with the motivation aggregating and analyzing data from multiple mobile devices and other sources for a particular user or group of users (Diamanti Col 7 Ln 55-64).
Chait in view of Diamanti teach data collection and the following feature is expounded upon by Wolf:
…from a plurality of machines in the manufacturing environment collected from a plurality of machine taps over a period of time, the machine data indicating the state of each of the plurality of machines during the period of time…  (Wolf Par. 5-“The example method can comprise receiving real time data via a real time interface of a data collection system associated with a manufacturing process session, the real time data associated with a counter value assigned by a precision counter associated with an automation system. The received real time data is then stored in a storage buffer. “; Par. 16-“Another implementation of the present disclosure is directed to receiving visualizing two-dimensional (2D) metric data in connection with a three-dimensional (3D) visualization data of a manufacturing process. In one example implementation, a computerized method executed by hardware processors can be performed. The example method can comprise presenting a 3D visualization of machine-related data from a manufacturing process session for manufacturing a particular workpiece, where the manufacturing process is performed by a machine operating in 3D, and where the machine-related data is associated with a path taken by a tool or end-effector associated with the machine and/or the machine itself during the manufacturing process session. At least one 2D data set representing a metric associated with manufacturing process session is presented, and a selection of a particular 2D metric set is received for presentation within the presented 3D visualization of the machine-related data. A connection between values of the 2D metric set and the machine-related data of the 3D visualization is determined, and, based on the determined connection, the selected 2D metric set is incorporated into the 3D visualization of the machine-related data.”;  Par. 20-“In some instances, the machine-related data in the 3D visualization can comprise machine-related data defining an actual path taken by a tool or end-effector associated with the machine and/or the machine itself during the manufacturing process session. In other instances, the machine-related data in the 3D visualization can comprise machine-related data defining a path expected to be taken by the path taken by a tool or end-effector associated with the machine and/or the machine itself based on a set of movement instructions provided to the machine during the manufacturing process session.; Par. 59; Par. 61; Par. 63”)
Chait and Diamanti are directed to data collection and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Diamanti, as taught by Wolf, by utilizing additional machine tooling and analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait in view of Diamanti with the motivation performing operations to enhance the data for further contextualization (Wolf Par.84).

Regarding Claim 12 - Cancelled
Regarding Claim 13, 
The method of claim 11, wherein the alert is delivered to one or more of a laptop, smartphone, mobile device, augmented reality device, conversational voice assistant, or optical feedback device. (Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”) ; 

Regarding Claim 14, 
The method of claim 11, further comprising recording leader reaction time for responding to the alert. (Chait Par. 26-“ In some embodiments, the system may take action on its own to resolve a detected non-compliance. For example, in some embodiments, the system may be configured to automatically implement one or more corrective actions using machine-to-machine interactions to reconfigure the operations and/or machinery of the work environment. For example, in some embodiments, the system may generate alerts and, if no response or action is detected in response to alerts, generate elevated alerts to different authorities and/or implement actions on its own. In some embodiments, if a non-compliance is correctable by machine-to-machine interactions, then the system may automatically take action(s) to re-configure the operations of the work environment towards compliance. This may occur without substantial human intervention, in which case the system may simply generate indications of the re-configured operations and/or the source of non-compliance.”; Par. 42-“ The inventors have recognized and appreciated that an intelligent behavior management system may be useful in a wide variety of industries in which work is distributed among multiple workers. As non-limiting examples, the system may be used in food production and supply, commercial airlines, hospitals, security companies, and/or the military. Regardless of the specific environment in which it is used, the system may enable real time monitoring, analysis, and/or prediction of the behavior of workers, and automated resolution of detected non-compliance. Such a system may improve overall compliance and future compliance with a given set of instructions and/or standards.”; Par. 83-85) ; 
Regarding Claim 15 ,
The method of claim 11, wherein the prescriptive analytics engine analyzes the leader location data and the performance data using at least one of machine learning and artificial intelligence. (Chait Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 64-66-“ Regardless of the exact nature of the sensors 110a-110c, and the techniques by which they communicate with the server 102 and/or each other, the sensors 110a-110c may collect and transmit data to the server 102 for analysis using the rules engine 104 and storage in the data store 106. The server 102 may be configured to recognize data collected from different sensors, and analyze the different types of data using the appropriate standards applied by the rules engine 104. As such, in some embodiments, the system 100 may be able to monitor and analyze end-to-end performance in a workflow chain consisting of different entities operating in different industries, possibly with entirely different set of rules and regulations.; In some embodiments, the system 100 may implement the rules engine 104 configured to aggregate and analyze the different types of collected data and determine an appropriate course of action. In some embodiments, the rules engine 104 may be able to learn and make decisions in real time. In some embodiments, the rules engine 104 may be able to analyze human data, and predict how a human worker will handle a potential task, to determine whether or not to assign the task to the worker. For example, such a prediction may be made by machine learning algorithms trained with past historical data from the worker, and/or neural networks or simulations.”) ;

Regarding Claim 16 ,
The method of claim 11, further comprising tracking location of one or more team members in the manufacturing environment. (Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”).
Regarding Claim 17, 
The method of claim 11, wherein the leader location data comprises at least one of leader location in the manufacturing environment, duration of time spent at the location, speed of movement through the manufacturing environment, path of movement through the manufacturing environment, time of movement, and identification of at least one other team member in the manufacturing environment. (Chait Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks. Alternatively, or additionally, human data sensors may be wearable, such as modified ID badges, or personal digital assistants (PDAs). The wearable sensors may use any suitable technology, including, but not limited to, Radio Frequency Identification (RFID) tags, Global Positioning System (GPS) chips, microphones, cameras, accelerometers to detect physical activity, infrared sensors, or other suitable sensor technology.”; Par. 207-“An "Operations Manager" 738 co-ordinates the daily activities, and manages the facility and its workers. A "Worker" 740 represents staff members of the Business facility, who are responsible for carrying out Tasks assigned to them.”) ;
Regarding Claim 21, Chait in view of Diamanti in further view of Wolf teach The system 
of claim 1,…
Chait in view of Diamanti teach manufacturing environment data and the feature is expounded upon by Wolf:
wherein the context data further comprises one or more of identification of a part being manufactured, step of manufacturing, batch information, information about a task or operation being done by the machine, information on primary materials being processed by the machine, and work order identification, during the period of time (Wolf Par. 14-“In some instances, at least a portion of the real time data comprises positional or non-positional data for at least one component of a physical machine associated with the manufacturing process session, data received from the physical machine providing information identifying execution operations monitored during the manufacturing process session, and sensor data related to monitored forces or position information associated with the manufacturing process session. In some instances, at least a portion of the non-real time data comprises data including a current instruction execution at a particular time, a received user interaction associated with a physical machine associated with the manufacturing process session, and physical machine-related events occurring during the manufacturing process session.”; Par. 163-“ Pattern-based benchmarking allows users (or the system, performing the process automatically without user interaction) to compare, relatively, a plurality of sessions associated with similar workpiece processes. In some instances, the sessions may be associated with a single machine or combination of machines performing a particular manufacturing process in various sessions. In some instances, the sessions may be performed by different machines each performing a particular manufacturing process related to the same workpiece. In other instances, the sessions may be performed by machines performing different processes related to the same or different workpieces. Pattern-based benchmarking allows users to visually compare data from multiple sessions of production and, in some cases, to identify ideal or preferred configurations of parameters and/or processes based on the comparison. Further, patterns of errors may be identified, as well as ideal sessions to emulate or otherwise learn from as relatively better for future manufacturing processes.”).
Chait and Diamanti are directed to data collection and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Diamanti, as taught by Wolf, by utilizing additional machine tooling and analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait in view of Diamanti with the motivation performing operations to enhance the data for further contextualization (Wolf Par.84).

Regarding Claim 22,

The system of claim 1, wherein the positive change to process health results in a quantifiable measurement of one or more of efficiency, productivity, sustainability, incidence of workplace injury, machine down time, team engagement, employee satisfaction, product quality, and defect or mistake rate in the manufacturing environment (Chait Par. 134-“Compliance status may not necessarily be tied to the items being produced; instead compliance may be a process metric tied to a particular location and time. For example, a particular egg is not in itself determined by the system to be compliant or non-compliant. Rather compliance status as measured by this system relates to the producer location and time. In some embodiments, items or activities that are produced at a location that are currently in compliance may be deemed "compliant"--but it is the location that is actually being measured by the system.”; Par. 53-“As yet another non-limiting example, in the context of a fire safety and rescue environment, an integrated workflow management system may be used to provide instructions and/or alerts to members of the fire and rescue staff to improve safety and efficiency of their rescue operations. For example, the system may be provided with certain regulations and/or specifications by a medical department of the fire and rescue service, which may set protocols for the safety for the servicemen. Any suitable protocol may be specified, for example, thresholds of temperature and/or weight of equipment that may be tolerated by different servicemen, potentially based on biological data of each serviceman. The system may also have sensors that detect conditions of a rescue environment, such as the internal temperature inside of a building, or height of a particular window, that is being accessed by servicemen. The system may also have a set of specifications related to the particular building and/or structure involved. Based on this collected data, the system may provide real time alerts and/or instructions to the servicemen on actions that should or should not be taken during the rescue operation. In some embodiments, the system may also manage preventative actions for the support system, such as ensuring that there are sufficient number of standby fire planes available in a nearby harbor, making sure that equipment gets routine maintenance, or other preventative measures to improve the safety and reliability of the rescue operation. If any of the collected and analyzed data indicate non-compliance with protocols, the system may generate an alert and/or instructions indicating such non-compliance.”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chait, US Publication No. 20140222521 A1, [hereinafter Chait], in view of Diamanti et al., US Patent No. 10142794 B1, [hereinafter Diamanti], in further view of Wolf et al., US Publication No. 20180246497 A1, [hereinafter Wolf], and in further view of Safavi et al, Management of utilization and accuracy of positioning approaches in wireless sensor networks, Date of Conference 19-21 Sept. 2015, Published in IEEE Jan 4 2016 [hereinafter Safavi] .
Regarding Claim 7, Chait in view of Diamanti in further view of Wolf teach the system of claim 1….
Chait teaches
wherein the leader location monitor comprises a trackable leader mobile device… in a manufacturing environment(Chait Par. 45-“ The system may comprise a number of sensors, which may communicate with one or more computing devices that collect and process data collected by the sensors. In some embodiments, the computing devices may be centralized servers, although embodiments are not limited in this regard, as the computing devices may be personal computers or mobile devices. The servers may implement a rules engine, that correlates and analyzes the collected data based on instructions and/or standards. The servers may have access to one or more data stores that store data, including the collected data, data processed from the collected data, and/or instructions and standards. In some embodiments, the servers may generate alerts or remediation instructions to one or more devices based on the analysis of the collected data. In some embodiments, the servers may also communicate back to the sensors, to reconfigure and/or adapt the sensors based on collected data and analysis.”) ;
Chait in view of Wolf fail to teach the following feature taught by Safavi:
…and at least three anchor nodes…(Safavi Section IV & related text-“ In this scenario, it is assumed that there is one node with unknown position and we want to find out effect of number of anchors on positioning error. However, unlike the previous scenario, in this scenario the effect of radio range of anchor nodes on positioning has been taking into consideration, so the positioning is successful when the node is in the range of at least three anchors. This situation is shown in Fig. 6 typically. In the situation shown in Fig. 6 the node with unknown location is in the range of 4 anchor nodes, so its position can be determined by trilateration technique which is shown with magenta triangle in the figure. Also, the positioning error for the situation shown in Fig. 6 is 7.966 m. It should be noted that the nodes including the node with unknown location and the anchors are distributed in a 100×100 m area with a uniform random distribution and the radio range of each anchor node is 20 m.”)
Chait and Wolf are directed to manufacturing systems collecting machine data. Safavi improves upon the data collection process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Wolf, as taught by Safavi, by utilizing node analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait in view of Wolf with the motivation of providing an accurate view of the observed sensor field, to associate gathered information to the location of sensor nodes and tracking certain objects for monitoring applications (Safavi Abstract).
Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chait, US Publication No. 20140222521 A1, [hereinafter Chait], in view of Diamanti et al., US Patent No. 10142794 B1, [hereinafter Diamanti], in further view of Wolf et al., US Publication No. 20180246497 A1, [hereinafter Wolf], in further view of Deodhar et al., US Publication No. 20170116552 A1, [hereinafter Deodhar] .
Regarding Claim 5, Chait in view of Diamanti in further view of Wolf teach the system of claim 1,… 
Chait in view of Diamanti in further of Wolf teaches data analysis and the feature is expounded upon by Deodhar:
wherein the reactive alert is prioritized based on one or more of expected or potential financial loss, safety, improvement initiatives of the company, proximity of responder, and load on the responder. (Deodhar Par. 1052-“ The organization effort aggregation and analytics engine 414 accesses the per-user effort maps from the server effort map database 406, and performs aggregation, averaging and analytics of individual effort across the entire organization hierarchy (which may be single level or multiple as in the case of matrix organizations) available from the organization settings and rules database 418. It produces trends, reports, goal compliance, alerts and rewards notifications responsive to the exact effort data across Purposes, Activities, applications, artifacts and business attributes. The analysis results are stored in the n-dimensional organization effort database 410. The analytics engine is also available to users for defining and generating custom reports.”; Par. 188) Chait Par. 91-“ The system 200, in some embodiments, may also have the ability to adaptively learn and predict the behavior and actions of workers and/or entities in the distributed work environment to facilitate proactive alerts. Such learning and predictive analysis may be enabled, in some embodiments, by any suitable learning technique, such as machine learning algorithms, neural networks, simulations, or other suitable techniques, as embodiments are not limited in this regard. Regardless of the exact nature of the analysis implemented by the rules engine 204, the analysis may be configured to operate on a wide variety of data collected by different sensors, and in some embodiments, stored in the data store 206. The data store 206 may comprise data that is collected from sensors, and also may comprise standards, regulations, and specifications that should be followed by one or more entities and the distributed work environment.”)
Chait , Diamanti, Wolf and Deodhar are directed to data collection process and systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Diamanti in further view of Wolf, as taught by Deodhar, by collecting additional productivity data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait in view of Diamanti in further view of Wolf with the motivation of automatically measuring, aggregating, analyzing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency (Deodhar Abstract).

Regarding Claim 18 , Chait in view of Diamanti in further view of Wolfe teach The method of claim 11, further comprising:…
collecting leader action data; (Chait Par. 33-“ The system may analyze and correlate data collected from potentially diverse industries and types of work. Such an integrated system may enable monitoring and management of operations throughout a distributed work environment. It should be appreciated, however, that embodiments are not limited to any particular type of collected data and standards, as any suitable data and standards may be used as a basis for determining compliance of human behavior.”; Par. 58-“In some embodiments, one or more of sensors 110a-110c may be sensors that collect human data, such as speech, motion, location, and motion. The human data sensors may be, in some embodiments, remote sensors and/or wearable sensors. Remote sensors may include, as examples, infrared sensors that detect motion and/or location, cameras that detect motion, location, and/or facial expressions, and/or microphones that detect speech. Such remote sensors may be placed at different parts of an environment, to monitor one or more human workers performing certain tasks.”).
Chait in view of Diamanti in further view of Wolf teach data analysis and the feature is expounded upon by Deodhar:
and analyzing the leader action data in the prescriptive analytics engine, wherein the leader action data comprises at least one of time and timing of report reading, timing and duration of meetings, scripts used during meetings, amount of time spent on the manufacturing floor during a shift, time of huddle during shift, duration of huddle, amount of time spent on one-on-one mentoring, and amount of time in a huddle spent on particular aspects of process health. (Deodhar Par. 18;Par. 876-907- if percentage core activity time is low, then [0891] check if time on meeting and communication is high, and set goals for lower time on meeting and communication activities; [0892] arrange for training on efficient email and meeting practices; [0893] if online work time and percentage of core activity time are both good, then [0894] if sub-unit is not able to complete work on time or work unit volume data is available and sub-unit's volume is low relative to expectations, then [0895] recommend the following to the sub-unit manager:—  training, mentoring, re-assigning work based on capabilities;  review of expectations regarding deadlines and volume, and to either make them more realistic, or ask for more staff to meet the goals;  if not anonymous mode, then replace some of the consistently low performers; [0896] else (if sub-unit is doing well on all work parameters, then manager can take steps to motivate and elevate talent) [0897] recommend the following to the sub-unit manager:—  more challenging work for the sub-unit;”).
Chait , Diamanti, Wolf and Deodhar are directed to data collection process and systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Diamanti in further view of Wolf, as taught by Deodhar, by collecting additional productivity data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait in view of Diamanti in further view of Wolf with the motivation of automatically measuring, aggregating, analyzing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency (Deodhar Abstract).

Regarding Claim 19 , Chait in view of Diamanti in further view of Wolf teach The method of claim 11, further comprising…
Chait teaches alert notifications and the feature is expounded upon by Deodhar:
limiting the number of generated alerts to below a daily threshold limit. (Deodhar Par. 205-209-“ derive the per-employee Daily Average Work Pattern for any organization sub-unit, specifically to allow for meaningful comparison between two or more organization sub-units (ranging from the entire company, business units to individuals), across any time range, and irrespective of the nature of business and role; [0207] compute the per-employee Daily Average Work Pattern for any specified sub-unit and duration of interest, for which it becomes necessary to infer and account for the various complexities such as employees working on multiple CS, in more than one project, employees with different roles, shift timings, variable work weeks, holidays and vacations, work done while on holidays and vacation days, geographically distributed teams with different work weeks and holidays, variable nature of work in different organization sub-units, complex organization hierarchies including matrix structures etc. … [0209] provide analytics, reports, goal compliance, alerts and rewards notifications responsive to the exact effort data …; Par. 649-675-“ A pseudo-code for suggesting areas of improvements for the user, setting the goals for the user based on the plurality of Work Pattern items and work habits, providing encouragement for the user with points and badges, and tracking the progress for an online desk worker, in accordance with an embodiment of the present disclosure, is now described. [0650] in the initial weeks, if the user is a desk worker and online work time is low, then [0651] set a goal for higher online work time; [0652] if Unaccounted time in office is high or private time is high, then [0653] suggest to the user to volunteer for more responsibilities, or spend time to improve one's own job skills; [0654] else, Unaccounted time is reasonable and private time is low [0655] if meeting or call or any other non-core activity time is high, then set a goal for lower time on the non-core activity; [0656] if Unaccounted time in office is high, then set a goal for lower breaks taken; [0657] if the user is a desk worker and percentage of core activity time is low, then [0658] check and alert the user if time on email and chat applications is high; …[0672] for each goal that is set, inform the user about how the user's current trend compares with that of peers (average and Top 20%) [0673] identify the benefits of the proposed improvement to the user's work effectiveness index and the work-life balance index; [0674] provide a daily notification to the user whether the goal was met and whether the user is on an improvement track or not; [0675] notification includes a best practice relating to one of the goals set for the user ”).
Chait , Diamanti, Wolf and Deodhar are directed to data collection process and systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Diamanti in further view of Wolf, as taught by Deodhar, by collecting additional productivity data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait in view of Diamanti in further view of Wolf with the motivation of automatically measuring, aggregating, analyzing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency (Deodhar Abstract).

Regarding Claim 20 , Chait in view of Diamanti in further view of Wolf in further view of Deodhar teach The method of claim 19, …
Chait  teach alert notifications and the feature is expounded upon by Deodhar:
wherein the alert is generated based on threshold opportunity for the alert. (Deodhar Par. 649-675-“ A pseudo-code for suggesting areas of improvements for the user, setting the goals for the user based on the plurality of Work Pattern items and work habits, providing encouragement for the user with points and badges, and tracking the progress for an online desk worker, in accordance with an embodiment of the present disclosure, is now described. [0650] in the initial weeks, if the user is a desk worker and online work time is low, then [0651] set a goal for higher online work time; [0652] if Unaccounted time in office is high or private time is high, then [0653] suggest to the user to volunteer for more responsibilities, or spend time to improve one's own job skills; [0654] else, Unaccounted time is reasonable and private time is low [0655] if meeting or call or any other non-core activity time is high, then set a goal for lower time on the non-core activity; [0656] if Unaccounted time in office is high, then set a goal for lower breaks taken; [0657] if the user is a desk worker and percentage of core activity time is low, then [0658] check and alert the user if time on email and chat applications is high; [0659] set goals for higher focus time and lower switches to email and chat; …[0672] for each goal that is set, inform the user about how the user's current trend compares with that of peers (average and Top 20%) [0673] identify the benefits of the proposed improvement to the user's work effectiveness index and the work-life balance index; [0674] provide a daily notification to the user whether the goal was met and whether the user is on an improvement track or not; [0675] notification includes a best practice relating to one of the goals set for the user  ”).
Chait , Diamanti, Wolf and Deodhar are directed to data collection process and systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data collection of Chait in view of Diamanti in further view of Wolf, as taught by Deodhar, by collecting additional productivity data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Chait in view of Diamanti in further view of Wolf with the motivation of automatically measuring, aggregating, analyzing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency (Deodhar Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. US 9438648B2 to Asenjo et al.- Abstract-“ Cloud-aware industrial devices feed robust sets of data to a cloud-based data analyzer that executes as a service in a cloud platform. In addition to industrial data generated or collected by the industrial devices, the devices can provide device profile information to the cloud-based analyzer that identifies the device and relevant configuration information. The industrial devices can also provide customer data identifying an owner of the industrial devices, contact information for the owner, active service contracts, etc. The cloud-based data analyzer leverages this information to perform a variety of custom analytics on the data and generate reports or notifications catered to the particular industrial assets' optimal performance and business goals of the owner's industrial enterprise, as well as perform real-time decision making and control.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624